— The determination of the State Human Rights Appeal Board, dated May 18, 1978, and the order of the State Division of Human Rights, dated February 6, 1975, are both unanimously annulled, on the law, without costs and without disbursements, and the matter remanded to the Division for further proceedings not inconsistent herewith. In its order, dated February 6, 1975, the State Division of Human Rights (Division) found that there was no probable cause to believe that the respondent had engaged in any unlawful discriminatory practice. That order followed an investigation and conference. However, the written report summarizing the investigation was only written after the Division had made its finding of no probable cause. Hence, that written report was not considered by the Division nor was it made part of the instant record. Thus, it is unclear, from this record, to what extent the Division relied upon the evidence compiled during the investigation and whether that investigative report supported its finding. The Division should have waited for and considered the investigative report in order to make an informed determination based upon all the relevant evidence available. (Cf. Papeskov v State Div. of Human Rights, 60 AD2d 545.) The State Human Rights Appeal Board (Appeal Board) should have reversed the Division’s order and remanded the proceeding to the Division for a consideration of the investigative report. Since we cannot intelligently review this record without the incorporation therein of the investigative report (Matter of Collins v Behan, 285 NY 187), we annul the determination of the Appeal Board, dated May 18, 1978, and the order of the Division, dated February 6, 1975, and remand this matter to the Division for further proceedings not inconsistent herewith. Concur — Murphy, P. J., Kupferman, Birns, Markewich and Lupiano, JJ.